Citation Nr: 0108857	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 5, 
1993, for the assignment of a 100 percent evaluation for 
residuals major depression with anxiety disorder and 
personality disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to August 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), by which the RO increased the 
rating for the veteran's service-connected psychiatric 
disorder to 100 percent, effective from February 5, 1993.  


REMAND

In her February 2000 Substantive Appeal, the veteran 
requested that she be scheduled for a hearing before the 
Board in Washington, DC.  In January 2001, the veteran was 
notified that she was scheduled for a hearing in April 2001.  
In correspondence received at the Board in March 2001, the 
veteran indicated that she would not be able to travel to 
Washington for a hearing and requested that she be scheduled 
for a hearing before a Member of the Board at the RO.   

As an appellant is entitled to a hearing if one is requested, 
further development is warranted.  38 C.F.R. § 20.700 (2000).

The case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
travel board hearing as requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




